EXHIBIT 10.1 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into as of January 2, 2010, by and among Electric Tractor Corp., a Wyoming corporation (the "Seller"), and Tabularasa, Corp. a Wyoming corporation (“Purchaser”). Certain capitalized terms used in this Agreement are defined in Exhibit A. R E C I T A L S A.The Boards of Directors of each of the Purchaser and Seller believe it is in the best interests of each company and their respective stockholders that the Purchaser, in consideration for the purchase price as set forth herein, acquire the specified assets (the “Asset Sale”) of the Seller on the terms and conditions set forth in this Agreement; B. The Seller, on the one hand, and Purchaser, on the other hand, desire to make certain representations, warranties, covenants and other agreements in connection with the Asset Sale. C.NOW THEREFORE, in consideration of the mutual benefits to be derived from this Agreement and the representations, warranties, covenants, agreements, conditions and promises contained herein and therein, the parties hereby agree as follows: A G R E E M E N T 1.Sale of Specified Assets; Related Transactions. 1.1Sale of Specified Assets. The Seller shall cause to be sold, assigned, transferred, conveyed and delivered to the Purchaser, at the Closing (as defined in Section 1.6), good and valid title to the Specified Assets (as defined below), free and clear of any Encumbrances, on the terms and subject to the conditions set forth in this Agreement. For purposes of this Agreement, the term "Specified Assets" shall mean and include all of the properties, rights, interests and other tangible and intangible assets (wherever located and whether or not required to be reflected on the Balance Sheet described in Section 2.3, below, including any such assets acquired by the Seller Corporation during the Pre-Closing Period, that are or were used in, needed for the conduct of or material to, or that otherwise directly or indirectly relate to, the business of the Seller Corporation (the “Business") as more particularly described in Exhibit B; provided, however, that the Specified Assets shall not include any Excluded Assets. Without limiting the generality of the foregoing, the Specified Assets shall include the following: (a)Patents and Patent Applications; Trademarks.All intellectual property including the patents, patent applications, trademarks, trademark applications, trade names, service marks and service mark applications of the Seller Corporation, and any counterparts, reissues, extensions, continuations and continuations in part related to the foregoing; 1 (b)Other Proprietary Assets: All Proprietary Assets and goodwill of the Seller Corporation (including the right to use the names "Electric Tractor" and “Electric Ox”) and variations thereof,all of the copyrights, trade secrets, know-how, computer software, inventions, designs, drawings, existing and in-development chip designs and related specifications, source codes, verification and validation environments, manufacturing specifications and databases, in process research and development, and product reviews and other Proprietary Assets identified on Exhibit B; (c)Inventory; Equipment; Other Tangible Assets:The inventories (including raw materials, work-in-progress and finished goods), equipment, materials, prototypes, tools, supplies, vehicles, furniture, fixtures, improvements and other tangible assets of the Seller Corporation as set forth in the list of Specified Assets; (d)Contracts: All rights of the Seller Corporation under the Seller Contracts; (e)Governmental Authorizations: All Governmental Authorizations held by the Seller Corporation (including the Governmental Authorizations identified in Part 2.7 of the Disclosure Schedule); (f)Claims: All claims (including claims for past infringement)and causes of action of the Seller Corporation against other Persons relating to the Business (regardless of whether or not such claims and causes of action have been asserted by the Seller Corporation), and all rights of indemnity, warranty rights, rights of contribution, rights to refunds, rights of reimbursement and other rights of recovery possessed by the Seller Corporation relating to the Business (regardless of whether such rights are currently exercisable); (g)Other Assets: All of the Seller Corporation' existing and in- development designs and related specifications, source codes, verification and validation environments, manufacturing specifications and databases and customer lists; (h)Books and Records: All books, records, files and data of the Seller Corporation relating directly or indirectly to the Electric Tractor Business; and (i)Proceeds: Without limiting any restriction contained herein on any such sale or other disposition, an amount of cash and receivables equal to the gross proceeds from the sale or other disposition of any of the foregoing after the date hereof. 1.2Stock Consideration and Escrow of Shares (a)As consideration for the sale of the Specified Assets to the Purchaser, the Purchaser has agreed to issue 8,438,273 (Eight Million Four Hundred Thirty-Eight Thousand Two Hundred Seventy-Three) shares (“Shares”) of common stock (“Common Stock”).At Closing the Purchaser will issue 8,438,273 million shares (the “Closing Shares”), which Closing Shares shall be held in escrow pending delivery of the reviewed Financial Statements, defined in and in accordance with Section 1.2(d) below to the Seller on the Closing Date. 2 (b)The Release of the Closing Shares.The Closing Shares shall be released from Escrow when the Sellers delivers to the Purchaser the consolidated reviewed financial statements for the Sellers Corporations for the fiscal year ending December 31, 2009 and interim financial statements for the applicable interim periods (collectively, the “Financial Statements”). The financial statements are to be prepared by an accounting firm that is qualified to prepare audited statements that can be filed with the Securities and Exchange Commission and such financials are prepared in accordance with GAAP. 1.3No Assumed Liabilities. (a)Subject to Section 1.3(b), the Purchaser shall not assume any Liabilities of the Seller Corporation whatsoever, whether relating to the Specified Assets, the Business or otherwise, except the Permitted Liabilities as set forth on Exhibit 1.3(a) and as set forth below. (b)Notwithstanding Section 1.3(a), pursuant to the Assignment and Assumption Agreement, at and following the Closing the Purchaser will become obligated to perform the obligations of the Seller under any Assumed Contracts, but only to the extent such obligations: (i) arise after the Closing Date; (ii) do not arise from or relate to any Breach by the Seller of any provision of any of the Assumed Contracts; (iii)do not arise from or relate to any event, circumstance or condition occurring or existing on or prior to the Closing Date that, with notice or lapse of time, would constitute or result in a Breach of any of the Assumed Contracts; and (iv) are ascertainable (in nature and amount) solely by reference to the express terms of the Assumed Contracts (the Designated Contractual Obligations); provided, however, that notwithstanding the foregoing, and notwithstanding anything to the contrary contained in this Agreement, the "Designated Contractual Obligations" shall not include, and the Purchaser shall not be required to assume or to perform or discharge: (i)any Liability of any Person under the Assumed Contracts, except for the Seller Corporation; (ii)any Liability of the Seller Corporation arising from or relating to any action taken by the Seller Corporation, or any failure on the part of the Seller Corporation to take any action, at any time prior to the Closing Date; (iii)any Liability of the Seller Corporation for the payment of any Tax; (iv)any Liability of the Seller Corporation to any Related Party; (v)any Liability under any Assumed Contract, if the Seller shall not have obtained, prior to the Closing Date, any Consent required to be obtained from any Person with respect to the assignment or delegation to the Purchaser of any rights or obligations under such Assumed Contract; 3 (vi)any Liability that is inconsistent with or constitutes an inaccuracy in, or that arises or exists by virtue of any Breach of, (x) any representation or warranty made by the Seller Corporation in any of the Transactional Agreements, or (y) any covenant or obligation of the Seller Corporation’s contained in any of the Transactional Agreements; or (vii)any other Liability of the Seller Corporation not expressly assumed by the Purchaser pursuant to the provisions of any of the Transactional Agreements. 1.4Taxes.The Seller shall bear and pay, and shall reimburse the Purchaser and the Purchaser's affiliates for, any sales taxes, use taxes, transfer taxes, income taxes, documentary charges, filing fees, recording fees or similar taxes, charges, fees or expenses that may become payable in connection with the sale of the Specified Assets to the Purchaser or in connection with any of the other Transactions. 1.5Allocation.The Seller and the Purchaser acknowledge that the Transactions shall constitute a reorganization described in Section 368 of the Code. At or prior to the Closing, the Purchaser shall deliver to the Seller a statement setting forth the Purchaser's good faith determination of the manner in which the consideration referred to in Section 1.2 is to be allocated among the Specified Assets. The allocation prescribed by such statement shall be conclusive and binding upon the Seller for all purposes.The Seller shall not file any Tax Return or other document with, or make any statement or declaration to, any Governmental Body that is inconsistent with such allocation or that is inconsistent with the Transactions not constituting a reorganization. 1.6Closing. (a)The closing of the sale of the Specified Assets and the other Transactions to be consummated contemporaneously therewith to the Purchaser (the "Closing") shall take place at the offices of Jonathan D. Leinwand, P.A. in Aventura, Florida, at 10:00 a.m. on such date (after the satisfaction or waiver of the other conditions to the Closing set forth herein) as the Purchaser may designate in a written notice delivered to the Seller; provided, however, that if any condition set forth in Section 6 has not been satisfied as of the date designated by the Purchaser, then the Purchaser may, at its election, unilaterally postpone the Closing to such other date prior to the Termination Date as it reasonably deems appropriate. (b)At the Closing, without limiting any of the conditions to the Closing set forth in Section 6 or Section 7: (i)the Seller shall execute and deliver, or shall cause to be executed and delivered, to the Purchaser such bills of sale, endorsements, assignments (including patent assignments) and other documents as may (in the reasonable judgment of the Purchaser or its counsel) be necessary or appropriate to assign, convey, transfer anddeliver to the Purchaser good and valid title to the Specified Assets free of any Encumbrances; 4 (ii)the Purchaser shall pay to the Seller theconsideration, pursuant to the terms and conditionsset forth in Section 1.2 hereof; (iii)the Seller shall execute and deliver tothe Purchaser a certificate (the "Seller Closing Certificate"), executed by the Chief Executive Officer or the Chief Financial Officer of the Seller, certifying that (A) , each of the representations and warranties made by the Seller in this Agreement is accurate in all material respects as of the Closing Date as if made on the Closing Date, (B) each of the covenants and obligations that the Seller is required to have complied with or performed pursuant to this Agreement at or prior to the Closing has been duly complied with and performed in all material respects, and (C) except as expressly set forth in the Seller Closing Certificate, each of the conditions set forth in Sections 6.3 and 6.4 has been satisfied in all material respects; (iv)the Purchaser shall execute and deliver to the Seller a certificate (the "Purchaser Closing Certificate"), executed by the Chief Executive Officer or the Chief Financial Officer of the Purchaser, certifying that (A)each of the representations and warranties made by the Purchaser in this Agreement is accurate in all material respects as of the Closing Date as if made on the Closing Date, and (B) each of the covenants and obligations that the Purchaser and are required to have complied with or performed pursuant to this Agreement at or prior to the Closing has been duly complied with and performed in all material respects; and 1.7Further Action.If, at any time after the Closing Date, any further action is reasonably determined by the Purchaser to be necessary or desirable to carry out the purposes of this Agreement or to vest the Purchaser with full right, title and possession of and to all of the Specified Assets and the Assumed Contracts, the officers and directors of the Purchaser shall be fully authorized (in the name of the Seller and otherwise) to take such action. 2.Representations and Warranties of the Seller and the Principal Shareholder. The Seller and the Principal Shareholder, each jointly and severally, represent and warrant, to and for the benefit of the Purchaser, as follows: 2.1Subsidiaries; Due Organization; Etc. (a)The Seller has no subsidiaries; and the Seller does not own any capital stock of, or any equity interest of any nature in, any other Entity. . (b)The Seller Corporation is a corporation duly organized, validly existing and in good standing under the laws of the State of Wyoming. It is required to be qualified, authorized, registered or licensed to do business as foreign corporations in any jurisdiction. The Seller Corporation has never conducted any business under or otherwise used, for any purpose or in any jurisdiction, any fictitious name, assumed name, trade name or other name, other than "Electric Tractor.” 5 2.2Articles of Incorporation and Bylaws; Records.The Seller has delivered to Purchaser accurate and complete copies of: (a) the articles of incorporation and bylaws of the Seller Corporation, including all amendments thereto; (b) the stock records of the Seller Corporation; and (c) the minutes and other records of the meetings and other proceedings (including any actions taken by written consent or otherwise without a meeting) of the shareholders of the Seller Corporation, the board of directors of the Seller Corporation and all committees of the board of directors of the Seller Corporation. There have been no meetings or other proceedings of the shareholders of the Seller Corporation, the board of directors of the Seller Corporation or any committee of the board of directors of the Seller Corporation that are not fully reflected in such minutes or other records, other than the meeting of the board of directors of Seller held immediately prior to the execution of, and to approve, this Agreement. The books of account, stock records, minute books and other records of the Seller Corporation are accurate, up-to-date and complete, and have been maintained in accordance with sound and prudent business practices. All of the records of the Seller Corporation are in the actual possession and direct control of the Seller. 2.3Financial Statements.The Seller has furnished its unaudited balance sheet (“Balance Sheet”) at December 31, 2009 to the Purchaser.The Seller represents and warrants that the Balance Sheet and, when delivered, theFinancial Statements are true and complete and fairly present the financial position of the Seller Corporation as of the dates thereof and their results of operations for the years then ended, [in conformity with GAAP consistently applied for such period].From December 31, 2009, there have been nomaterial changes in the Seller Corporation financial position that may adversely affectany of the Business or generally the Seller’s operations, prospects or financial condition. The unaudited balance sheet is attached hereto as Exhibit 2.3 2.4Absence Of Changes.Since December 31, 2009, there has not been any adverse change in, and no event has occurred that could reasonably be expected to have an adverse effect on, the Electric Tractor Businesses. 2.5Title To Specified Assets.The Seller owns (and will own as of the Closing Date), and has (and will have as of the Closing Date) good and valid title to, all of the Specified Assets, all of which are free and clear of any Encumbrances. The Specified Assets collectively constitute, as of the date hereof, and will collectively constitute, as of the Closing Date, all of the properties, rights, interests and other tangible and intangible assets necessary to enable the Seller to conduct the Electric Tractor Business in the manner in which such business had been conducted and in the manner in which such business is proposed to be conducted. 2.6Contracts.The Disclosure Schedule identifies each Contract directly or indirectly relating to the Specified Assets or the Business (the "Seller Contracts"). The Seller has delivered to Purchaser accurate and complete copies of all Seller Contracts, including all amendments thereto. Each Seller Contract is valid and in full force and effect, with no existing violation, breach or default. 6 2.7Governmental Authorizations.The Governmental Authorizations identified in the Disclosure Schedule constitute all of the Governmental Authorizations necessary (i) to enable the Seller Corporation to conduct Business in the manner in which such business is currently being conducted and in the manner in which such business is proposed to be conducted, and (ii) to permit the Seller Corporation to own and use the Specified Assets in the manner in which they are currently owned and used. 2.8Tax Matters.Seller Corporation has filed all applicable Tax Returns, as and when required and each Tax required to have been paid, or claimed by any Governmental Body to be payable, by the Seller Corporation has been duly paid in full on a timely basis. No claim or other Proceeding is pending or has been threatened against or with respect to the Seller Corporation in respect of any Tax. 2.9Proceedings; Orders.There is no pending Proceeding, and, to the knowledge of the Seller, no Person has threatened in writing to commence any Proceeding: (i) that involves the Seller Corporation or that otherwise relates to or could reasonably be expected to affect any of the Specified Assets or the Business (whether or not any Seller Corporation is named as a party thereto); or (ii) that challenges, or that could reasonably be expected to have the effect of preventing, delaying, making illegal or otherwise interfering with, any of the Transactions, and no event has occurred, and no claim, dispute or other condition or circumstance exists, that could reasonably be expected to directly or indirectly give rise to or serve as a basis for the commencement of any such Proceeding. 2.10Authority; Binding Nature Of Agreements. (a.)The Seller Corporation has the absolute and unrestricted right, power and authority to enter (as defined in this subsection), into and (subject to the approval of the Asset Sale by the Required Shareholder Approval) to perform its obligations under any agreement to which it is or may become a party; and, subject to the approval of the execution, delivery and performance by the Seller of the Transactional Agreements to which it is or may become a party have been duly authorized by all necessary action on the part of the Seller and its board of directors and officers.This Agreement constitutes the legal, valid and binding obligation of the Seller, enforceable against the Seller in accordance with its terms, subject to (i) laws of general application relating to bankruptcy, insolvency and the relief of debtors, and (ii)rules of law governing specific performance, injunctive relief and other equitable remedies. Upon the execution of each of the other Transactional Agreements at the Closing, each of such other Transactional Agreements to which the Seller Corporation is a party will constitute the legal, valid and binding obligation of the Seller and will be enforceable against each of the Seller Corporation in accordance with its terms, subject to (i) laws of general application relating to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law governing specific performance, injunctive relief and other equitable remedies. (b.) The affirmative vote or written consent of the holders of a majority of the shares of capital stock of the Seller outstandingat the time of such action are the only votes of the holders of any class or series of the Seller's capital stock necessary to approve theAsset Sale (the "Required Shareholder Approval.") 7 2.11Non-Contravention; Consents.Neither the execution and delivery by the Seller of any of the Transactional Agreements, nor the consummation or performance by the Seller of any of the Transactions, will directly or indirectly (with or without notice or lapse of time): (a)contravene, conflict with or result in a violation of, or give any Governmental Body or other Person the right to challenge any of the Transactions or to exercise any remedy or obtain any relief under, any Legal Requirement or any Order to which the Seller, or any of the assets of the Seller, is subject; (b)cause the Purchaser or any affiliate of the Purchaser to become subject to, or to become liable for the payment of, any Tax; (c)cause any of the Specified Assets to be reassessed or revalued by any taxing authority or other Governmental Body; (d)contravene, conflict with or result in a violation of any of the terms or requirements of, or give any Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or modify, any Governmental Authorization that is to be included in the Specified Assets or is held by the Seller Corporation or any employee of the Seller Corporation; or 2.12No Discussions.Neither the Seller Corporation nor any Representative of the Seller Corporation is engaged, directly or indirectly, in any discussions or negotiations with any other Person relating to any Acquisition Proposal. The Seller Corporation have not waived, and will not waive, any rights under any confidentiality, "standstill", non-solicitation or similar agreement with any third party to which any of the Seller Corporation is a party or under which the Seller Corporation have any rights. 2.13Brokers.No broker, finder or investment banker is entitled to any brokerage, finder's or other fee or commission in connection with the Transactions based upon arrangements made by or on behalf of any of the Seller Corporation or any of their Representatives. 2.14Full Disclosure.None of the Transactional Agreements contains or will contain any untrue statement of material fact; and none of the Transactional Agreements omits or will omit to state any material fact necessary to make any of the representations, warranties or other statements or information contained therein not misleading. All of the information set forth in the Disclosure Schedule, and all other information regarding the Seller Corporation and their respective businesses, condition, assets, liabilities, operations, financial performance, net income and prospects that has been furnished to Purchaser or any of Purchaser’s Representatives by or on behalf of the Seller or by any Representative of the Seller, is accurate and complete in all material respects. 8 3.Representations and Warranties of the Purchaser. The Purchaser represents and warrants, to and for the benefit of the Seller, as follows: 3.1Due Organization; Etc.The Purchaser is a corporation duly organized, validly existing and in good standing under the laws of the State of Wyoming. 3.2Authority; Binding Nature Of Agreements.The Purchaser has the absolute and unrestricted right, power and authority to enter into and to perform its obligations under each of the Transactional Agreements to which it is or may become a party; and the execution, delivery and performance by the Purchaser of the Transactional Agreements to which it is or may become a party have been duly authorized by all necessary action on the part of the Purchaser and their respective boards of directors and officers. This Agreement constitutes the legal, valid and binding obligation of the Purchaser, enforceable against the Purchaser in accordance with its terms, subject to (i) laws of general application relating to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law governing specific performance, injunctive relief and other equitable remedies. Upon the execution of each of the other Transactional Agreements at the Closing, each of such other Transactional Agreements to which each of the Purchaser is a party will constitute the legal, valid and binding obligation of the Purchaser and will be enforceable against the Purchaser in accordance with its terms, subject to (i) laws of general application relating to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law governing specific performance, injunctive relief and other equitable remedies. 3.3Non-Contravention; Consents.Neither the execution and delivery by the Purchaser of any of the Transactional Agreements, nor the consummation or performance by the Purchaser of any of the Transactions, will directly or indirectly (with or without notice or lapse of time) conflict with or result in any breach of any provision of the certificate of incorporation or bylaws of the Purchaser. Except as may be required by the Exchange Act, Wyoming Law, and the NASD Bylaws (as they relate to the Registration Statement and the Prospectus/Proxy Statement as defined in Section 5, below),the Purchaser was not, is not or will not be required to make any filing with or give any notice to, or to obtain any Consent from, any Person in connection with the execution and delivery of any of the Transactional Agreements or the consummation or performance of any of the Transactions. 3.4Valid Issuance.The common stock to be issued in connection with the Transactions will, when issued in accordance with the provisions of this Agreement, be validly issued, fully paid and nonassessable. 3.5Brokers.The Purchaser has not become obligated to pay, and has not taken any action that might result in any Person claiming to be entitled to receive, any brokerage commission, finder's fee or similar commission or fee in connection with any of the Transactions. 9 4.Pre-Closing Covenants of the Seller. 4.1Access And Investigation. The Seller shall ensure that, at all times during the Pre-Closing Period: (a) the Seller and its Representatives provide the Purchaser and its Representatives with free and complete access to the Seller's Representatives, personnel and assets and to all existing books, records, Tax Returns, work papers and other documents and information relating to the Seller Corporation, the Electric Tractor Business, the Specified Assets and such other information as the Purchaser may reasonably request; (b) the Seller and its Representatives provide the Purchaser and its Representatives with such copies of existing books, records, Tax Returns, work papers and other documents and information relating to the Seller and its business as the Purchaser may request in good faith; and (c) the Seller and its Representatives compile and provide the Purchaser and its Representatives with such additional financial, operating and other data and information relating to the Seller and its business as the Purchaser may request in good faith. 4.2Operation Of Business. The Seller shall ensure that, except as otherwise expressly contemplated by the Transactional Agreements, during the Pre-Closing Period: (a)the Seller Corporation conducts its respective businesses and operations in the ordinary course and in accordance with prudent practices and in compliance with all applicable Legal Requirements and the requirements of all Seller Contracts, and except as expressly contemplated by this Agreement, they (i) preserve intact the current business organization relating to the Specified Assets and the Electric Tractor Business, (ii) keep available the services of the current officers and employees relating to the Specified Assets and the Electric Tractor Business, (iii)maintain good relations and goodwill with all suppliers, customers, landlords, creditors, licensors, licensees, employees, independent contractors and other Persons having business relationships with them relating to the Specified Assets and the Electric Tractor Business, and (iv) promptly repair, restore or replace any Specified Assets that are destroyed or damaged; (b)the officers of the Seller confer regularly with the Purchaser concerning operational matters and otherwise report regularly to the Purchaser concerning the status of the Seller's business, condition, assets, liabilities, operations, financial performance and prospects; (c)the Seller Corporation does not enter into any transaction or take any other action that causes or constitutes a Breach of any representation, warranty or covenant made by the Seller in this Agreement or in the Seller Closing Certificate; (d)the Seller Corporation does not enter into any transaction or take any other action outside the Ordinary Course of Business; (e)the Seller Corporation pays in full all indebtedness, liabilities, obligations and other amounts when due; and 10 (f)the Seller Corporation shall (i) make a general assignment for the benefit of creditors, (ii) file, or consent to the filing against it, any bankruptcy or insolvency petition or similar filing, (iii) suffer the attachment or other judicial seizure of all or a substantial portion of its assets, (iv) admit in writing its inability to pay its debts as they become due, (v) become convicted of, or plead guilty or no contest to, any felony, or (vi) take or become the subject of any action that may have an adverse effect on its ability to comply with or perform any of its covenants or obligations under any of the Transactional Agreements. 4.3Filings and Consents. The Seller shall ensure that: as soon as possible after the date of this Agreement and from time-to-time during the Pre-closing period (a) all filings, notices and Consents required to be made, given and obtained in order to consummate the Transactions are made, given and obtained on a timely basis; and (b)shall cooperate withthe Purchaserand prepare and make available such documents and take such other actions asthe Purchaser may request in good faith, in connection with any filing, notice or Consent that Purchaser is required or elects to make, give or obtain. 4.4Notification; Updates to Disclosure Schedule. During the Pre-Closing Period, the Seller shall promptly notify the Purchaser in writing of: (a) the discovery by the Seller of any event, condition, fact or circumstance that occurred or existed on or prior to the date of this Agreement and that causes or constitutes a Breach of any representation or warranty made by the Seller in this Agreement; (b) any event, condition, fact or circumstance that occurs, arises or exists after the date of this Agreement and that would cause or constitute a Breach of any representation or warranty made by the Seller in this Agreement if (i) such representation or warranty had been made as of the time of the occurrence, existence or discovery of such event, condition, fact or circumstance, or (ii) such event, condition, fact or circumstance had occurred, arisen or existed on or prior to the date of this Agreement; (c) any Breach of any covenant or obligation of the Seller; and (d) any event, condition, fact or circumstance that may make the timely satisfaction of any of the conditions set forth in Section 6 or Section 7 impossible or unlikely. If any event, condition, fact or circumstance that is required to be disclosed pursuant to this Section 4.4 requires any change in the Disclosure Schedule, or if any such event, condition, fact or circumstance would require such a change assuming the Disclosure Schedule were dated as of the date of the occurrence, existence or discovery of such event, condition, fact or circumstance, then the Seller shall promptly deliver to the Purchaser an update to the Disclosure Schedule specifying such change. No such update shall be deemed to supplement or amend the Disclosure Schedule for the purpose of (i) determining the accuracy of any representation or warranty made by the Seller in this Agreement or in the Seller Closing Certificate, or (ii) determining whether any of the conditions set forth in Section 6 has been satisfied. 4.5No Solicitation. (a)The Seller Corporation shall, directly or indirectly, authorize or permit any of their Representatives directly or indirectly to, (i) solicit, initiate, encourage, induce or facilitate the making, submission or announcement of any Acquisition Proposal or take any action that could reasonably be expected to lead to an Acquisition Proposal, (ii) furnish any information regarding any of the Seller Corporation to any Person in connection with or in response to an Acquisition Proposal or an inquiry or indication of interest that could lead to an Acquisition Proposal, (iii) engage in discussions or negotiations with any Person with respect to any Acquisition Proposal, (iv) approve, endorse or recommend any Acquisition Proposal or (v) enter into any letter of intent or similar document or any Contract contemplating or otherwise relating to any Acquisition Transaction; 11 The Seller shall promptly (and in no event later than 48 hours after receipt of any Acquisition Proposal, any inquiry or indication of interest that could reasonably be expected to lead to an Acquisition Proposal or any request for nonpublic information) advisethe Purchaser orally and in writing of any Acquisition Proposal, any inquiry or indication of interest that could reasonably be expected to lead to an Acquisition Proposal or any request for nonpublic information relating to the Seller (including the identity of the Person making or submitting such Acquisition Proposal, inquiry, indication of interest or request, and the terms thereof) that is made or submitted by any Person during the Pre-Closing Period. The Seller shall keep the Purchaser fully informed with respect to the status of any such Acquisition Proposal, inquiry, indication of interest or request and any modification or proposed modification thereto. (b.)The Seller agrees not to release or permit the release of any Person from, or to waive or permit the waiver of any provision of, any confidentiality, "standstill", nonsolicitation or similar agreement to which the Seller is a party or under which the Seller has any rights, and will use its best efforts to enforce or cause to be enforced each such agreement at the request of the Purchaser. The Seller also will promptly request each Person that has executed a confidentiality agreement in connection with its consideration of a possible Acquisition Transaction or equity investment to return all confidential information heretofore furnished to such Person by or on behalf of the Seller. 4.6Shareholders' Meeting. (a)The Seller shall, in accordance with its certificate of incorporation and bylaws and the applicable provisions of Wyoming law, call and hold a special meeting of its shareholders (on a date selected by the Seller in consultation with the Purchaser) as promptly as reasonably practicable to consider and to vote upon and approve the Agreement and the Asset Sale (the "Shareholders' Meeting"). The Seller shall ensure that all proxies solicited in connection with the Shareholders' Meeting are solicited in compliance with all applicable Legal Requirements. (b)Subject to Section 4.6(c): (i) Proxy Statement shall include a statement to the effect that the board of directors of the Seller unanimously recommends that the Seller's shareholders vote to approve the Agreement and the Asset Sale at the Shareholders' Meeting (the recommendation of the Seller's board of directors that the Seller's shareholders vote to approve the Agreement and the Asset Sale being referred to as the "Seller Board Recommendation"); and (ii) the Seller Board Recommendation shall not be withdrawn or modified in a manner adverse to the Purchaser, and no resolution by the board of directors of the Seller or any committee thereof to withdraw or modify the Seller Board Recommendation in a manner adverse tothe Purchaser shall be adopted or proposed. 12 (c)Notwithstanding sections (a) and (b) above, the Seller may approve the Agreement and Asset Sale by written consent of a majority of the shares authorized to vote.Such written consent to be in conformity with Wyoming law. (d)The Seller's obligation to call, give notice of and hold the Shareholders' Meeting in accordance with Section 4.6(a) shall not be limited or otherwise affected by the commencement, disclosure, announcement or submission of any Superior Offer or other Acquisition Proposal, or by any withdrawal or modification of the Seller Board Recommendation. 4.7Confidentiality.The Seller shall ensure that, except with respect to the press release announcing the execution of this Agreement, during the Pre-Closing Period: (a) neither the Seller Corporation nor any Representative of the Seller Corporation, issues or disseminates any press release or other publicity or otherwise makes any disclosure of any nature (to any supplier, customer, landlord, creditor or employee of the Seller Corporation or to any other Person) regarding any of the Transactions or the existence or terms of this Agreement, except to the extent that the Seller is required by law to make any such disclosure; and (b) if the Seller is required by law to make any such disclosure, the Seller shall advise the Purchaser, at least two business days (or such shorter notice as necessary to comply with applicable law requiring such disclosure) before making such disclosure, of the nature and content of the intended disclosure. 5. Additional Covenants of the Parties. 5.1Regulatory Approvals. Each party shall (i) use all reasonable efforts to file, as soon as practicable after the date of this Agreement, all notices, reports and other documents required to be filed by such party with any Governmental Body with respect to the Transactions, and to submit promptly any additional information requested by any such Governmental Body and (ii) cooperate with the other parties hereto and, subject to Section 5.3, use its reasonable efforts to take or cause to be taken all actions, and do or cause to be done all things, necessary, proper or advisable on its part under this Agreement and applicable Legal Requirements to consummate and make effective the Transactions. 5.2Additional Agreements.The Seller and the Purchaser shall use all reasonable efforts to take, or cause to be taken, all actions necessary to consummate the Transactions. Each party to this Agreement (i) shall make all filings (if any) and give all notices (if any) required to be made and given by such party in connection with the Transactions, (ii) shall use all reasonable efforts to obtain each Consent (if any) required to be obtained (pursuant to any applicable Legal Requirement or Contract, or otherwise) by such party in connection with the Transactions, and (iii) shall use all reasonable efforts to lift any restraint, injunction or other legal bar to the consummation of the Transactions. Each party shall promptly deliver to the other party a copy of each such filing made, each such notice given and each such Consent obtained by the first party during the Pre-Closing Period. 13 6.Conditions Precedent to the Purchaser's Obligation to Close. The Purchaser's obligation to purchase the Specified Assets and the obligation of the Purchaser to take the other actions required to be taken by them at the Closing is subject to the satisfaction, at or prior to the Closing, of each of the following conditions (any of which may be waived by the Purchaser, in whole or in part, in writing or by otherwise effecting the Closing): 6.1Accuracy Of Representations.The representations and warranties made by each of the Seller Corporation in this Agreement shall have been accurate in all material respects as of the date of this Agreement and shall be accurate in all material respects as of the Closing Date as if made on the Closing Date, without giving effect to any update to the Disclosure Schedule, except for any such representations and warranties made as of a specific date, which shall have been accurate in all material respects as of such date. 6.2Performance Of Obligations.All of the covenants and obligations that the Seller Corporation are required to comply with or to perform at or prior to the Closing shall have been duly complied with and performed in all material respects. 6.3Shareholder Approval.The Agreement and Asset Sale shall have been duly approved by the Required Shareholder Approval . 6.4Consents.Each of the Consents identified in the Disclosure Schedule, and all other Consents required or which the Purchaser reasonably determines it appropriate to be obtained in connection with the Transactions, shall have been obtained and shall be in full force and effect. 6.5No Material Adverse Change.There shall have been no material adverse change in the Business, or the condition, assets, liabilities, operations, financial performance, net income or prospects of the Seller Corporation (taken as a whole) or the Specified Assets and the Business (taken as a whole) since December 31, 2009, and no event shall have occurred and no condition or circumstance shall exist that could reasonably be expected to give rise to any such material adverse change. 6.6Due Diligence.The Purchaser determines in its sole discretion that it issatisfied with the results of its due diligence review of the Seller Corporation. 6.7Additional Documents.The Purchaser shall have received the following documents: (a)such bills of sale, endorsements, assignments (including patent assignments) and other documents as may (in the reasonable judgment of the Purchaser or its counsel) be necessary or appropriate to assign, convey, transfer and deliver to the Purchaser good and valid title to the Specified Assets free of any Encumbrances; 14 6.8No Prohibition.Neither the consummation nor the performance of any the Transactions will, directly or indirectly (with or without notice or lapse of time), contravene or conflict with or result in a violation of, or cause the Purchaser or any Person affiliated with either of them to suffer any adverse consequence under, any applicable Legal Requirement or Order. 6.9Litigation. There shall not be pending or threatened any Legal Proceeding: (a) challenging or seeking to restrain or prohibit the consummation of the Transactions; (b) relating to the Transactions and seeking to obtain from the Purchaser any damages or other relief that may be material to the Purchaser; (c) that could materially and adversely affect the right of the Purchaser to own or use the Specified Assets; or (e) seeking to compel the Purchaser to dispose of or hold separate any material assets as a result of the Transactions. 6.10Release of Liens. The Purchaser shall have received evidence satisfactory to it of the release by any Person who held any Encumbrance on the Specified Assets of all Encumbrances on the Specified Assets. 7.Conditions Precedent to the Seller's Obligation to Close. The Seller Corporation’s obligation to sell the Specified Assets and to take the other actions required to be taken by the Seller Corporation at the Closing is subject to the satisfaction, at or prior to the Closing, of each of the following conditions (any of which may be waived by the Seller, in whole or in part, in writing or by otherwise effecting the Closing): 7.1Accuracy of Representations. The representations and warranties made by the Purchaser in this Agreement shall have been accurate in all material respects as of the date of this Agreement and shall be accurate in all material respects as of the Closing Date as if made on the Closing Date, except for any such representations and warranties made as of a specific date, which shall have been accurate in all material respects as of such date, and except that any inaccuracies in such representations and warranties will be disregarded if, after aggregating all inaccuracies of such representations and warranties (without duplication), such inaccuracies and the circumstances giving rise to all such inaccuracies do not constitute a material adverse effect on Purchaser. 7.2Purchaser’s Performance. All of the covenants and obligations that the Purchaser is required to comply with or to perform at or prior to the Closing shall have been duly complied with and performed in all material respects. 15 8.Termination. 8.1Termination Events.This Agreement may be terminated prior to the Closing: (a)by either the Purchaser or the Seller if the Transactions shall not have been consummated byFebruary 15th, 2010 (the "Termination Date"); provided, however, that a party shall not be permitted to terminate this Agreement pursuant to this Section 8.1 if the failure to consummate the Transactions by the Termination Date is attributable to a failure on the part of such party to perform any covenant in this Agreement required to be performed by such party at or prior to the Closing Date, andthe Seller shall not be permitted to terminate this Agreement pursuant hereto unless the Seller shall have made any payment required to be made to the Purchaser pursuant to Section 8.4; (b)by the Purchaser or the Seller if a court of competent jurisdiction or other Governmental Body shall have issued a final and non-appealable order, decree or ruling, or shall have taken any other action, having the effect of permanently restraining, enjoining or otherwise prohibiting the Transactions; (c)by the Seller if (the Agreement and Asset Sale shall not have been approved at the Shareholders' Meeting (or at any adjournment or postponement thereof) by the Required Shareholder Approval; provided, however, that (i) a party shall not be permitted to terminate this Agreement pursuant to this Section 8.1(c) if the failure to have the Agreement and Asset Sale approved by the Required Shareholder Approval is attributable to a failure on the part of such party to perform any covenant in this Agreement required to be performed by such party at or prior to the Closing Date, and (ii) the Seller shall not be permitted to terminate this Agreement pursuant to this Section 8.1(c) unless the Seller shall have made any payment required to be made to the Purchaser pursuant to Section 8.4; (d)by the Purchaserif a Triggering Event shall have occurred; (e)bythe Purchaser if (i) any of the Seller's representations and warranties contained in this Agreement shall be inaccurate as of the date of this Agreement, or shall have become inaccurate as of a date subsequent to the date of this Agreement (as if made on such subsequent date), such that the condition set forth in Section 6.1 would not be satisfied, or (ii) any of the Seller's covenants contained in this Agreement shall have been breached such that the condition set forth in Section 6.2 would not be satisfied; provided, however, that if an inaccuracy in any of the Seller's representations and warranties as of a date subsequent to the date of this Agreement or a breach of a covenant by the Seller is curable by the Seller and the Seller is continuing to exercise all reasonable efforts to cure such inaccuracy or breach, then the Purchaser may not terminate this Agreement under this Section 8.1(e) on account of such inaccuracy or breach; or (f)by the Seller if (i) any of the representations and warranties of the Purchaser contained in this Agreement shall be inaccurate as of the date of this Agreement, or shall have become inaccurate as of a date subsequent to the date of this Agreement (as if made on such subsequent date), such that the condition set forth in Section 7.1 would not be satisfied, or (ii) if any of the covenants of the Purchaser contained in this Agreement shall have been breached such that the condition set forth in Section 7.2 would not be satisfied; provided, however, that if an inaccuracy in any of the representations and warranties of the Purchaser as of a date subsequent to the date of this Agreement or a breach of a covenant by the Purchaser is curable by the Purchaser and the Purchaser is continuing to exercise all reasonable efforts to cure such inaccuracy or breach, then the Seller may not terminate this Agreement under this Section 8.1(f) on account of such inaccuracy or breach. 16 (g)By the Purchaser if it is not satisfied with the results of its due diligence investigation. (h)Notwithstanding any of the foregoing the parties may agree to extend to the closing date. 8.2Termination Procedures.If either the Purchaser or Seller wishes to terminate this Agreement pursuant as otherwise provided in Section 8.1, such party shall deliver to the non-terminating party a written notice stating that it is terminating this Agreement and setting forth a brief description of the basis on which they are terminating this Agreement. 8.3Effect of Termination.Except as expressly provided elsewhere in this Agreement or in any of the other Transactional Agreements, and subject to Section 8.4, if this Agreement is terminated pursuant to Section 8.1, all further obligations of the parties under this Agreement shall terminate; provided, however, that: (a) no party shall be relieved of any obligation or other Liability arising from any Breach by such party of any provision of this Agreement; and (b) the parties shall, in all events, remain bound by and continue to be subject to the provisions set forth in Section 11 that continue pursuant to their terms. 8.4Fees. (a)Except as set forth in this Section 8.4, all fees and expenses incurred in connection with this Agreement and the transactions contemplated by this Agreement shall be paid by the party incurring such expenses, whether or not the Transactions are consummated. 8.5Non-exclusivity of Termination Rights.The termination rights provided in Section 8.1 shall not be deemed to be exclusive. Accordingly, the exercise by any party of its right to terminate this Agreement pursuant to Section 8.1 shall not be deemed to be an election of remedies and shall not be deemed to prejudice, or to constitute or operate as a waiver of, any other right or remedy that such party may be entitled to exercise (whether under this Agreement, under any other Contract, under any statute, rule or other Legal Requirement, at common law, in equity or otherwise). 17 9.Survival, Indemnification 9.1Survival of Representations and Covenants. (a)The representations, warranties, covenants and agreements contained herein shall survive (without limitation): (i) the Closing and the sale of the Specified Assets to the Purchaser; (ii) any sale or other disposition of any or all of the Specified Assets by the Purchaser; and (iii) the dissolution or liquidation of any party to this Agreement. Except as set forth in Section 9.1(c), all of said representations, warranties, covenants and obligations shall survive without limitation as to time, unless the covenant or agreement specifies a term, in which such covenant or agreement shall survive until the expiration of such specified term. (b)The representations, warranties, covenants and obligations of the Seller , and the rights and remedies that may be exercised by the Indemnitees, shall not be limited or otherwise affected by or as a result of any information furnished to, or any investigation made by or any knowledge of, any of the Indemnitees or any of their Representatives. (c)For purposes of this Agreement, a "Claim Notice" relating to a particular representation or warranty shall be deemed to have been given if any Indemnitee, acting in good faith, delivers to the Seller a written notice stating that such Indemnitee believes that there is or has been a possible Breach of such representation or warranty and containing (i) a brief description of the circumstances supporting such Indemnitee's belief that there is or has been such a possible Breach, and (ii) a non-binding, preliminary estimate of the aggregate dollar amount of the actual and potential Damages that have arisen and may arise as a direct or indirect result of such possible Breach. (d)For purposes of this Agreement, each statement or other item of information set forth in the Disclosure Schedule or in any update to the Disclosure Schedule shall be deemed to be a representation and warranty made by the Seller in this Agreement. 9.2Indemnification by the Seller Group. The Seller and the Principal Shareholder (collectively, sometimes referred to as the “Seller Group”) each, jointly and severally, agree to hold harmless and indemnify each of the Indemnitees from and against, and shall compensate and reimburse each of the Indemnitees for, any Damages that are directly or indirectly suffered or incurred by any of the Indemnitees or to which any of the Indemnitees may otherwise become subject at any time (regardless of whether or not such Damages relate to any third-party claim) and that arise directly or indirectly from or as a direct or indirect result of, or are directly or indirectly connected with: (i)any Breach of any of the representations or warranties made by the Seller, or the Principal Shareholderin this Agreement (without giving effect to any update to the Disclosure Schedule), both as of the date of this Agreement and as of the Closing Date as if made on and as of the Closing Date, or in the Seller Closing Certificate or any of the other Transactional Agreements; (ii)any Breach of any representation, warranty, statement, information or provision contained in the Disclosure Schedule or in any other document delivered or otherwise made available to the Purchaser or any of their Representatives by or on behalf of the Seller or any Representative of the Seller or the Principal Shareholder; 18 (iii)any Breach of any covenant or obligation of the Seller,or the Principal Shareholder contained in any of the Transactional Agreements; (iv)any Liability of the Seller or the Principal Shareholder or of any Related Party, other than the Designated Contractual Obligations; (v)any Liability (other than the Designated Contractual Obligations) to which the Purchaser or any of the other Indemnitees may become subject and that arises directly or indirectly from or relates directly or indirectly to (A) any product produced or sold or any services performed by or on behalf of the Seller , (B) the presence of any Hazardous Material at any site owned, leased, occupied or controlled by the Seller on or at any time prior to the Closing Date, (C) the generation, manufacture, production, transportation, importation, use, treatment, refinement, processing, handling, storage, discharge, release or disposal of any Hazardous Material (whether lawfully or unlawfully) by or on behalf of the Seller or the Principal Shareholder, (D) the operation by the Seller of its business, or (E) any failure to comply with any bulk transfer law or similar Legal Requirement in connection with any of the Transactions; or (vi)any Proceeding relating directly or indirectly to any Breach, alleged Breach, Liability or matter of the type referred to in any of clauses "(i)-(v)" above (including any Proceeding commenced by any Indemnitee for the purpose of enforcing any of its rights under this Section 9). 9.3Setoff. In addition to any rights of setoff or other rights that the Purchaser or any of the other Indemnitees may have at common law or otherwise, the Purchaser shall have the right to withhold and deduct any sum that may be owed to any Indemnitee under this Section 9 from any amount (including all or any portion of the Stock Consideration) otherwise payable by any Indemnitee to the Seller or the Principal Shareholder. The withholding and deduction of any such sum shall operate for all purposes as a complete discharge (to the extent of such sum) of the obligation to pay the amount from which such sum was withheld and deducted and a release of the Seller or the Principal Shareholder from further liability with respect to such obligation to the extent of such setoff. The exercise of such right of setoff by the Purchaser in good faith, whether or not ultimately determined to be justified, will not constitute an event of default under this Agreement or any of the other Transactional Agreements. 9.4Non-exclusivity of Indemnification Remedies. The indemnification remedies and other remedies provided in this Section 9 shall not be deemed to be exclusive. Accordingly, the exercise by any Person of any of its rights under this Section 9 shall not be deemed to be an election of remedies and shall not be deemed to prejudice, or to constitute or operate as a waiver of, any other right or remedy that such Person may be entitled to exercise (whether under this Agreement, under any other Contract, under any statute, rule or other Legal Requirement, at common law, in equity or otherwise). 19 9.5Defense Of Third Party Claims. In the event of the assertion or commencement by any Person of any claim or Proceeding (whether against the Purchaser, against any other Indemnitee or against any other Person) with respect to which the Seller or the Principal Shareholder may become obligated to indemnify, hold harmless, compensate or reimburse any Indemnitee pursuant to this Section 9, and the Purchaser shall have the right, at its election, to designate the Seller to assume the defense of such claim or Proceeding at the sole expense of the Seller. If the Purchaser so elects to designate the Seller or the Principal Shareholder to assume the defense of any such claim or Proceeding: (a)the Seller or Principal Shareholder shall proceed to defend such claim or Proceeding in a diligent manner with counsel satisfy, the Seller, the SellerSubsidiary or the Principal Shareholder satisfactory to the Purchaser; (b)the Purchaser shall make available to the Seller the Principal Shareholder any non-privileged documents and materials in the possession of the Purchaser that may be necessary to the defense of such claim or Proceeding; (c)the Seller or Principal Shareholder shall keep the Purchaser informed of all material developments and events relating to such claim or Proceeding; (d)the Purchaser shall have the right to participate in the defense of such claim or Proceeding; (e)the Seller or Principal Shareholder shall not settle, adjust or compromise such claim or Proceeding without the prior written consent of the Purchaser, which shall not be unreasonably withheld or delayed; and (f)the Purchaser may at any time (notwithstanding the prior designation of the Seller or Principal Shareholder to assume the defense of such claim or Proceeding) assume the defense of such claim or Proceeding. If the Purchaser does not elect to designate the Seller or Principal Shareholder to assume the defense of any such claim or Proceeding (or if, after initially designating the Seller or Principal Shareholder to assume such defense, the Purchaser elects to assume such defense), the Purchaser may proceed with the defense of such claim or Proceeding on its own. If the Purchaser so proceeds with the defense of any such claim or Proceeding on its own: (i)all expenses relating to the defense of such claim or Proceeding (whether or not incurred bythe Purchaser) shall be borne and paid exclusively by the Seller or Principal Shareholder; (ii)the Seller or Principal Shareholder shall make available to the Purchaser any documents and materials in the possession or control of the Seller or Principal Shareholder that may be necessary to the defense of such claim or Proceeding; 20 (iii)the Purchaser shall keep the Seller and Principal Shareholder informed of all material developments and events relating to such claim or Proceeding; and (iv)the Purchaser shall have the right to settle, adjust or compromise such claim or Proceeding with the consent of the Seller or Principal Shareholder provided, however, that the Seller or Principal Shareholder shall not unreasonably withhold or delay such consent. 9.6Exercise Of Remedies By Indemnitees Other Than the Purchaser.No Indemnitee (other than the Purchaser or any successor thereto or assign thereof) shall be permitted to assert any indemnification claim or exercise any other remedy under this Agreement unless the Purchaser (or any successor thereto or assign thereof) shall have consented to the assertion of such indemnification claim or the exercise of such other remedy. 9.7Further Actions.From and after the Closing Date, the Seller shall cooperate with the Purchaser and their affiliates and Representatives, and shall execute and deliver such documents and take such other actions as the Purchaser may reasonably request, for the purpose of evidencing the Transactions and putting the Purchaser in possession and control of all of the Specified Assets. 9.8Publicity.Unless otherwise permitted by this Agreement, the Seller, and the Purchaser shall consult with each other before issuing any press release or otherwise making any public statement or making any other public (or non-confidential) disclosure (whether or not in response to an inquiry) regarding the terms of this Agreement and the Transactions contemplated hereby, and neither shall issue any such press release or make any such statement or disclosure without the prior written consent of the other (which approval shall not be unreasonably withheld), except as may be required by law. If either the Seller or the Purchaser is required to make any such public disclosure, the party required to make the disclosure shall use its reasonable efforts to give the other party prior notice and an opportunity to review the disclosure prior to the public release of information. 10.Miscellaneous Provisions. 10.1Further Assurances.Each party hereto shall execute and/or cause to be delivered to each other party hereto such instruments and other documents, and shall take such other actions, as such other party may reasonably request (prior to, at or after the Closing) for the purpose of carrying out or evidencing any of the Transactions. 21 10.2Fees and Expenses. (a)The Seller shall bear and pay all fees, costs and expenses that have been incurred or that are incurred in the future by, or on behalf of or for the benefit of the Seller in connection with (i) the negotiation, preparation and review of any letter of intent or similar document relating to any of the Transactions; (ii) the investigation and review conducted by the Purchaser and their Representatives with respect to the business of the Seller; (iii) the negotiation, preparation and review of this Agreement, the other Transactional Agreements and all bills of sale, assignments, certificates, opinions and other instruments and documents delivered or to be delivered in connection with the Transactions;and (iv) the consummation and performance of the Transactions. (b)Subject to the reimbursement and indemnity provisions of Sections 8 and 9, the Purchaser shall bear and pay all fees, costs and expensesthat have been incurred or that are in the future incurred by or on behalf of the Purchaser in connection with: (i) the negotiation, preparation and review of any letter of intent or similar document relating to any of the Transactions; (ii) the investigation and review conducted by the Purchaser and their Representatives with respect to the business of the Seller; (iii) the negotiation, preparation and review of this Agreement, the other Transactional Agreements and all bills of sale, assignments, certificates, opinions and other instruments and documents delivered or to be delivered in connection with the Transactions; and (iv) the consummation and performance of the Transactions, (except as otherwise provided in Section 8.4, above). 10.3Attorneys' Fees.If any legal action or other legal proceeding relating to any of the Transactional Agreements or the enforcement of any provision of any of the Transactional Agreements is brought against any party to this Agreement, the prevailing party shall be entitled to recover reasonable attorneys' fees, costs and disbursements (in addition to any other relief to which the prevailing party may be entitled). 10.4Notices.Any notice or other communication required or permitted to be delivered to any party under this Agreement shall be in writing and shall be deemed properly delivered, given and received when delivered (by hand, by registered mail, by courier or express delivery service or by facsimile) to the address or facsimile telephone number set forth beneath the name of such party below (or to such other address or facsimile telephone number as such party shall have specified in a written notice given to the other parties hereto): If to the Seller: Electric Tractor Corp. 59 Hunter Rd. Niagara On The Lake, ON L0S 1J0 Attn: Chief Executive Officer if to Purchaser: Tabularasa Corp. 3325 North Service Rd., Suite 105 Burlington. ON L7N 3G2 Attn: Chief Executive Officer with a copy to:
